department of the treasury a internal_revenue_service washington d c tax_exempt_and_government_entities_division dec -7 tl epa th uniform issue list legend taxpayer a ira account b account c amount amount amount bank l dear - this letter is in response to a request for a letter_ruling dated october as supplemented by correspondence dated november requested through your authorized representative a waiver or the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code _ in which you the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a represents that he withdrew all of the assets equal to amount from ira account b an individual_retirement_account within the meaning of sec_408 of the code which was maintained with bank l taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the failure of bank l to deposit amount of the distribution into a rollover ira account taxpayer a retired in and on january __ savings into ira account b with bank l on july’ _ he rolled his retirement taxpayera responded to a notification by bank l that the certificate of deposit cd held in taxpayer a’s ira account b was scheduled to mature taxpayer a represents that he went to bank l on that date with the intention of renewing the cd and moving some funds to his personal checking account to be used for living and medical_expenses taxpayer a withdrew amount from ira account b with the intention of rolling over amount into another ira cd with bank l and using the balance amount less amount to purchase a non-ira cd to pay for living and medical_expenses however the employee of bank l who was handling the transaction mistakenly deposited amount into non-ira account c taxpayer a first became aware that amount had been used to purchase a non-ira cd when he received the form 1099-rin20 balance in non-ira account c is equal to amount which represents amount less additional monthly living_expenses during asofoctober and the based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the rollover of amount from ira account b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted show that taxpayer a intended to roll over amount into an ira cd and that the employee of bank l handling the transaction mistakenly deposited amount into non-ira account c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount or a portion thereof into a rollover ira provided all other requirements of sec_408 except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact sincerely yours cob a pthare carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
